 TEAMSTERS' LOCAL 745537International Brotherhood of Teamsters, Dallas Gen-eral Drivers, Warehousemen and Helpers Local 745(Transcon Lines) and Archie Elliollt Brown. Case16 CB 1246February 5, 1979DECISION AND ORDERBy MFMBERS PENI .LO ML RPIItY. NNI) TRt i 5 l iOn December 7. 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions and a supporting brief, the General Counselfiled a supporting brief, and the International Broth-erhood of Teamsters filed an amicus brief in supportof Respondent's position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge'sfinding that the remarks made by Respondent's al-ternate steward, Jack Henry, to employee Brown tothe effect that Brown would be killed if he continuedhis dissident union activities on behalf of PROD(Professional Drivers Council), an organization ofdissident Teamsters, violated Section 8(b)(1)(A). Therecord shows that upon transferring to the Employ-er's Dallas terminal in September 1976 emplo eeBrown sought to transfer his union membership fromTeamsters Local 886 to Respondent Local 745.Brown contended that he was denied permission totransfer into Local 745 because he refused to joinDRIVE (Democrat Republical Independent VoterEducation), the political arm of the Teamsters. As aresult, Brown joined PROD and began distributingPROD literature which attacked Respondent's poli-cies and criticized its leadership. It was under thesecircumstances that Brown. in late February or earlyMarch 1977. received a telephone call from JackHenry. Respondent's alternate steward at the Dallasterminal, urging Brown to join Respondent local745 and assuring him that the people at the unionhall were not mad at him. Brown, however. reiteratedhis refusal to join Respondent ocal if he also wasrequired to join DRIVE. To this. Henry responded."Well, I can't help you then.... [Let me state, I240 NLRB No. 69circulate with some pretty rough people.... Theword is out." Brown asked. "Well, what word?" andHenrv responded that he (Brown) was in danger.Brown asked what kind of danger and was told."Well. PROD, they have done used you enough.The, don't need you any more because you are goingtoo far and theN are going to get rid of you." Brownasked Henry what he meant. and Henry said. "Imean completely." When Brown asked, "You meankill me''" Henrv said, "Right." Henry further elabo-rated by saying, "How about some morning would,ou like to go out and our motor is missing out ofyour car ... ou start your car and blow \our car upor maybe the side of our house might be blowedout, or something like that."Our dissenting colleague would find that Respon-dent did not violate Section 8(b)(1I(A) by Henry'sstatements because the} were couched in terms ofwhat PROD would do. rather than what Respondentwould do. Such a position ignores the obvious importof Henr's message: namely. that Henry. and those"rough" people with whom he circulated, wouldmake sure, through violence if necessary, that Browndiscontinued his anti-Teamsters activities. In this re-spect. our dissenting colleague concedes that Henrhad no knowledge or involvement with PROD, andthat Brown himself, an active PROD member, knewthat Henry could not and did not speak for that or-ganization. Thus. Brown could only have believedthat Henr., not PROD, was threatening him withviolence if he failed to join Respondent Local andabandon his PROD activities. And, inasmuch as thethreatening statements were made by HenrN in aneffort to solicit Brown's membership in espon-dent--an aspect of Henry's official responsibility asalternate steward-the Administrative Law Judgeproperly concluded that Respondent was vicariouslresponsible for Henry's coercive conduct. See. e.g.,Interntlional Brotherhood of Teamntecrs. General Driv-ers, Chat{lflr.s and Helpers Local Union No. 886 (l.eei'av Motor Freight, Inc.), 229 NLRB 832 (1977).enfd. without opinion 589 F.2d 1116 (D.C. Cir.1978).ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrJer of the Administrative Law Judge and herebyhorders that the Respondent. International Brother-hood of Teamsters, Dallas General Drivers. Ware-housemen and Helpers Local 745., Dallas, Texas. itsofficers. agents. and representatives, shall take theaction set forth in the said recommended Order.TEAMSTERS' LOCAL 745 537l _ ..-, . 538I)Et(ISIONS OF: NA'IIONAL LABOR RELATIONS BOARDMI limi R Ma t i lt'o. dissentig:Contrary to my colleagues and the Admilnistrativelaw Judge. I conclude that alternate job stewardHenry's statements to Charging Party Brown did notviolate Section 8(h)( I )(A) of the Act. ('onsequently. Iwould dismiss the complaint in its entirety.With respect to the facts pertaining to the allegedthreat, the Administrative aw Judge found, and it isessentially undisputed that Brown, a member of theInternational Brotherhood of Teamsters but not ofRespondent Local, was also a member of PROD,). theProfessional Drivers ouncil, a group of dissidentTeamsters. In a telephone conversation in early 1977.Henry suggested to Brown that the latter go to theunion hall and Henry would get him a union card.Brown responded. "Well, if it means that I have gotto join DRIVE. I'm not going to do it." Accordingto the Administrative Law Judge.Henry then told Brown, "Well, I can't helpyou then.... [Liet me state. I circulate withsome pretty rough people.... The word isout." Brown asked "what word?" and Henrytold Brown that he was in danger. Brown askedwhat kind of danger and was told, "Well PROD.they have done used you enough. They don'tneed you anymore because you are going too farand they are going to get rid of you." Brownasked Henry what he meant and Ilenrv toldhim, "I mean completely." When Brown said."You mean kill me?" Henry replied, "Right."During this conversation. Henry asked Brown."How about some morning would you like to goout and your motor is missing out of your car.... you start you car and blow up your car ormaybe the side of your house might be blowedout, or something like that."The Administrative Law Judge concluded, and mycolleagues agree, that Henry's statements constitutedunlawful threats. In reaching this conclusion. the Ad-ministrative Law Judge found. inter alia, that it is notsignificant that Henry spoke in terms of what PROD,rather than Respondent, intended to do. I disagree.The Administrative Law Judge cites no authorityand I know of none, for the proposition that a union(or an employer) can be found to have interferedwith an employee's Section 7 rights by stating thatsome third party would take violent action againstthe employee because the latter exercised his statu-tory prerogatives. Indeed, such a proposition is espe-cially untenable under the facts in the instant case.for there is no evidence whatsoever as to lenryV'sknowledge of or involvement in PROD. In these cir-cumstances, Henry's comments cannot realisticallybe viewed as a threat of physical harm to Brown if hecontinued his activities on behalf of PROD. inas-much as it is clear that the statements referred toaction potentially to be undertaken by that organiza-tion rather than by Respondent. It also is clear thatllen rv wals not in position to speak with authorityas to what PROL) would do and that Brown, himselfas an active and vocal member of PROD. knew thatIlenry could not speak for that organization. My col-leagues infer from these facts that "Brown could onlyhave believed that Henry. not PROD, was threaten-ing hilm with violence.... " lowever. as notedabove, because Henrv referred to PROD and on/i toPROD. any inference that Henry meant that some-one else would take violent action against Brown isunwarranted. Consequently. Henry's statements canonly be construed as speculation about the results ofBrown's continued association with PROD-speculation undertaken in an attempt to persuadeBrown to join Respondent. Accordingly, such state-ments cannot be found to constitute restraint orcoercion of Brown's exercise of his Section 7 rightswithin the meaning of Section 8(b)( I )(A) of the Act. Iwould therefore dismiss the conplaint.I)RIV1- i, an a.icron lll for l)emlocral Republican Independentl V,ter[:dutlwll. [le I[c¢nistcr pltical arilDECISIONSIAIMEFNI OF 1HiE ASitMIcHAEtL O MILLER. Administrative Law Judge: Upon acharge filed on April 14, 1977. by Archie Elliott Brown, anindividual (herein Brown). against the International Broth-erhood of Teamsters, Dallas General Drivers. Warehouse-men and Helpers Local 745 (herein Local 745 or Respon-dent). a complaint issued by the Regional Director ofRegion 16 of the National Labor Relations Board on May27, 1977, and an answer timely filed by Respondent, ahearing was held before me on August 15, 1977, in Dallas.Texas. At issue was whether Brown had been threatenedby Respondent's assistant job steward and, if so, whetherRespondent was responsible for such threats.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and to cross-exam-ine witnesses, and to argue orally. Briefs were filed by Gen-eral Counsel and Respondent.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor. I make the fol-lowing:FINI) IN(;S of FA('II RA NS(ONS Hi SIN t SS ANi) RI:SP(ONDN 'S ABOR OR(;ANIZA I IONSI1AI SThe Charging Parts's emploer. Transcon l.ines. is partyto the National Master Freight Agreement. an association TEAMSTERS' I.UCAL 745539collective-hargaining agreement withl the InternalionalBrotherhood of Teamsters. ('hauffeurs. WarehouseClnenlland Helpers of America. Jurisdiction is not in ssue. I finm dand conclude that Transcon is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe National Labor Relations Act. as amended. herein heAct.The Teamsters ocal in the Dallas. Texas. area is I.ocal745. the Respondent herein. The complaint alleges. Re-spondent admits, and I find and conclude that local 745 Isa labor organization within the meaning of Section 2(5) ofthe Act.II 1 IF ll Al I iFD I N 1 R I ABOR PRAt 1 t fSA. BacgroundArchie Brown is an over-the-road driver employed hTranscon Lines out of its Dallas. Texas. terminal. ie is amember of the International Brotherhood of Teamstersand, at one time prior to June 1976. had been a member ofLocal 745. Between June and September 1976. Brownworked out of Transcon's Oklahoma C('it terminal, , herehe was a member of Teamsters Local 886. lie transferredto Dallas in September 1976 and sought to return to .ocal745. He contends that he was denied permission to transferback into that Local because he refused to join DRIVE(Democrat Republican Independent Voter Education), theUnion's political arm. This case finds its genesis in thatcontention.'Immediately upon what Brown perceived as an attemptto coerce him to support DRIVE.. he joined PROI), theProfessional Drivers Council. an organization comprisedessentially of dissident Teamsters, and began a campaignof opposition to, and vilification of. the leadership of l.ocal745. At his own expense, he prepared a series of letters andpamphlets. These he distributed widely, at his own termi-nal, other terminals in Dallas. and along the routes he trav-eled. His first letter, describing the alleged attempt to forcehim to support DRIVE. was dated December 30. 1976. Hissecond letter, in January 1977.2 urged fellow Teamsters toresist pressure to support DRIVE and asked for their sup-port for himself and for the reform of the Local. A l:ebru-ary letter, in strong and intemperate language. accused theLocal of housing "Mafia Types. under-world people.Filth, landl Scum," repeated his problem concerningDRIVE, and solicited support for reform in the Union andmembership in PROD. Other distributions were made inApril and May.'B. lhe A lleged 7rlreat.sOn an evening in late February or early March. Brownreceived a telephone call from Jack Henry. one of l(ocal745's alternate job stewards at Iranscon. In the course ofRc.,pondcnil d1cic' tl t Bro n i ;I deJie Iii cirihIl lllp ii I ,..I '4Shculc .f Mns reflllF to lupporl )RI I Rcs.,iilll f1 Ih, ,,ifIl, Is notrequtircd h, Ihe IM1ILe hereinl d.ates hlerclinafter are 1')77 lrll, ICh erhc1 at lc pc ilcdIn .I crilpali niIl .c CI ld ihll il C. II I ,,t,,l , I Itll%. ( ,rc IC .( \714l I found Ih dihrlbuhon ol th, th cittur , , to ,'II ilkllt' JM Iqc.'d -.(qceltt'd i l" iln d the 11.lll/ltheir telephone conversation, lienrs told Brown that the"union hall" was not mad at hint and suggested. "Whdon't ou go down there nd tallk `kith hem. Ihe, Alant tohelp ou. I am going to get ou a union card." Brown toldlienrs. "Well. if II mneans that I hase to join D)RIVE. I'mnot going to do it."[lenirs then told Brown. "'Well, I can't help ou then.... [Let me state, I circulate with some prett roughpeople. ...he word is out." Bro n asked "What %kord'?"and Ienr told Brown thlat he was in daner. Brown askedwhal kind of danger and was told. "'Well. PROD. the\hlave done used you enough. hliexdon't need ;ou ainmorebecause ou are going too far and they' are going to get ridof Yu." Brown asked lenr what lie meant and lenrstold him. "I nieai complete."'' When BrosAnI said. "''oilmnlan kill me'?" Henry replied. "Right." During this con-versation. Ilenr asked rown. "low about some morningwould ou like to out and our motor is missing out of,sor car. ..ou start sour car and hlow. uIp our car ornliasbc the ide of our house might be bloed out. or some-thing like that." 'Brown had been placing his distributions in lHenr's fileat the terminal and had received no response from hint.Brown finally put a note on the bulletin board. in responseto hearsa reports to the effect that Henry was saing un-kind things ahout hin. including that hlie (tllenr') uold"nail" Brown. In that note Brown told lenrs. "lack. puttip or shut up." Subseqoicntl\. on ;an e\tlling soilletille InApril. Broun and Henrs met at the terminal. tlenrs askedBron,. "Archie. do ou wuant a piece of m) hind end'?"Brouw n replied. "'No. lack, if ) ou are Ir ing to provokeme into a fight to get me fired ...it on't work. Ilenrsthen suggested that the go onto the parking lot. propertynot oned hb I'ranscn. and Brown agreed. Thes facedeach other on the parking lot. lenry had his hand in hispocket and Brolwn said. Well. Jack. go ahead. I feel that Ihae the advantage on ou You sin first ...But ouwill probabl come out of our pocket with a knife.'Io this. according o Bron .i lnr, replied. "No. Archie. Idon't need no knife." lie motionied to something under hiscol which Brown described as looking like the butt of apistol, and said. "I h'ase ot a buddy right here. a hudd inthe chamber and eleven more 'to back him up." Accordingto Brown, other employees were present and came over whenthey saw a fight developing, a few words were said, and theputative combatants walked away without any further vio-lence.Henry denied owning any guns or ever having carried agun. It was his testimon that in the course of this colnver-sation with Brown he did show Brown somiething undler hiscoat. not a pistol but a small copy of the New Testament.fie denied telling Broun that he had 12 helpers (allthoughthat would not hae beenl an illogical biblical reference)i-k Ilcrlu ,Ithi. I tc i lcd ,i s A ., lie tinll n Ret'lponden' [ i .,tit ,ll t2l , ilki:d .1i-11 ,i111d did 11,1 drni1t Th l ttreeiil .il>ers.ll rl \'ddl iil .ll.IJ[illkllX 1-11IN I1.xA.1', .irl h*1" , r.l ltd h. Ihat1 ,f h,, %11¢ h o. ,1it clCt t1,,tIc htl llcid i 1 , 1 ll il t-d ]c 1.1 i l 1 ll I lml lb iTkll ,CL'rnilll n COilILtFll iI IlICpo~.,1Ibll .f til11 1 1.al rI 'l, ht ,n ,,c 1hc 1, iIu ,A- '\t1lq11n\. I fndJ t1.ilt Con1t01XIll h [JtI kt ,t. } 1 d-. cIA ' i r hed I ,., ot[ , c, r ' % \t'. 1' 4 1 Cl 1 (h,, ll hIknrexI hc ll~.[m .rl l d, ' -didhff " t. hetrci -I CtHICkk.' .Ol P :l 'TEAM TERS LO A 4 3 540DECISIONS OF NATIONAL. LABOR RELATIONS BOARDand claimed that he referred to his "brother and fourhelpers...i.e., Matthew, Mark. Luke. and John." Henrydid not further dispute Brown's testimony concerning thisconversation.On the basis of the foregoing. I find that the conversa-tion occurred as described by Brown only insofar as thatconversation was undenied by Henry. I do not creditBrown's testimony that Henry threatened him with a gun.In addition to being less favorably impressed with Brown'sdemeanor than with Henry's. I note that Brown, who de-nied familiarity with guns, claimed only to have seen whathe believed to have been part of a gun. He also admittedhaving some problems in hearing and, considering the cir-cumstances, could have misunderstood both what he sawand what he heard. In this regard I note, too, that Brown'stestimony evidences a tendency to overstate or overly dra-matize events, such as the number of times he had beenthreatened and his claimed lack of concern for suchthreats. In light of the earlier threat by Henry. the evidenceof which I have credited, it is understandable that Browndisliked Henry; however, his references to Henry as a"company snitch" and a "habitual liar," and his stated in-tention to get Henry expelled from the Union, althoughunaccompanied by internal union charges, indicate an ani-mosity which reflects adversely on his credibility.C. Henry's Agency StatusRespondent has one steward, elected, and two alternatestewards, appointed by the steward and confirmed by theUnion, at Transcon. Jack Henry is one of those alternatestewards. He has held such a position for about 3 years. Heis an employee of Transcon and receives no compensationfrom the Union.The role of the steward is not defined in the Internation-al Union's Constitution. Local 745's bylaws provide that"Stewards are not officers of the local union." The Na-tional Master Freight Agreement provides in part:ARTICLE 4.Stewards The Employer recognizes the right of theLocal Union to designate job stewards and alternatesfrom the Employer's seniority list. The authority ofjob stewards and alternates so designated by the LocalUnion shall be limited to, and shall not exceed, thefollowing duties and activities:(a) The investigation and presentation of grievanceswith his Employer or the designated company rep-resentative in accordance with the provisions of thecollective-bargaining agreement;(b) The collection of dues when authorized by appro-priate Local Union action:(c) The transmission of such messages and informa-tion, which shall originate with, and are authorizedby the Local Union or its officers, provided suchmessage and information:(I) have been reduced to writing; or(2) if not reduced to writing. are of a routine natureand do not involve work stoppages, slowdowns. re-fusal to handle goods, or any other interference withthe Employer's business.Job Stewards and alternates have no authority to takestrike action, or any other action interrupting theEmployer's business, except as authorized by officialaction of the Local Union. The Employer recognizesthese limitations upon the authority of job stewardsand their alternates, and shall not hold the Union lia-ble for any authorized acts.The job steward or his designated alternate shall bepermitted reasonable time to investigate, present andprocess grievances on the company property withoutloss of time or pay.As alternate steward, Henry answers employees' ques-tions about the contract, discusses employees' problems,such as errors in their paychecks, with management, andcarries their grievances to the union offices. The grievancesthemselves are usually written out by the employees andare resolved by the business agents. Stewards transmit an-nouncements from the Union to the membership and soli-cit new members to execute membership applications.They' do not collect union dues.D. Analysis and ConclusionsAs discussed above, I have found that Henry made thelate February-early March statements attributed to him byBrown. I further find that those statements constitutedthreats for which Local 745 must bear responsibility.The principles governing this case were set out by theBoard in International Brotherhood of Teamsters, GeneralDrivers, Chauffeurs and Helpers Local Union No. 886 (LeeWa' Motor Freight, Inc.), 229 NLRB 832 (1977), and casescited therein. In that case, a steward with responsibilities inregard to the processing of grievances threatened that anemployee would be discharged and that the union wouldnot represent him on a discharge grievance if he continuedto protest alleged irregularities in an election for union offi-cers. The Board, noting that the steward had authority, asthe union's agent, to receive, process, investigate, and makerecommendations in regard to grievances, found that histhreat was within the scope of that authority. Similarly, inthe instant case. the steward's authority extended to solici-tations of union membership. Henry's threat arose in thecourse of a conversation regarding what Brown would haveto do in order to secure that membership and Henry's as-sistance in regard to it.I do not deem it significant that, as Respondent pointedout, Henry was only an alternate steward, whereas the in-dividual involved in Lee Way Motor Freight was the stew-ard. Under the parties' contract, there appeared to be nodistinctions in the authority of the steward and his alter-nate. Neither do I deem it signifiant that Henry's statementwas couched in terms of what PROD intended to do ratherthan what Respondent would do. The object of the threat,that Brown cease his pro-PROD activities, was the same,and Henry professed to know what was in store for Brownby virtue of his acquaintance "with some pretty rough peo-ple." Not completely veiled was the implication that Browncould influence the outcome, one way or the other. More-over, whether the evil deed be done by Respondent or Re- TEAMSTERS' LOCAL 745541spondent's opposition, the threat of it remains equallycoercive.Accordingly, I find that Respondent violated Section8(b)(1)(A) of the Act through Henry's statements to Brownin late February or early March 1977. As I have creditedHenrv's denial that he threatened Brown with a gun. andfind nothing else threatening or coercive in the April ex-change. I recommend that the allegation in regard to thatincident be dismissed.CONCI L:sioNs OF LwI. By threatening an employee with physical harm un-less he ceased his dissident union activities, Respondenthas violated Section 8(b)(I)XA) of the Act.2. The aforesaid unfair labor practice is an unfair laborpractice within the meaning of Section 2(6) and (7) of theAct.3. Respondent has not violated the Act in any mannernot expressly found herein.THFE REMEDYHaving found that Respondent has engaged in unfairlabor practice in violation of Section 8(b)( I )(A) of the Act.I shall recommend that it be ordered to cease and desisttherefrom, and from in any like or related manner infring-ing upon the statutory rights of employees and members,and to take certain affirmative action designed to effec-tuate the policies of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act. I hereby issue the following recom-mended:ORDER The Respondent. International Brotherhood of Team-sters, Dallas General Drivers, Warehousemen and HelpersLocal 745, Dallas, Texas. its officers, agents. and represen-tatives, shall:I. Cease and desist from:(a) Threatening employees with physical harm unlessthey cease engaging in dissident union activity.(b) In any like or related manner restraining or coercingemployees or members in the exercise of their rights underthe National Labor Relations Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its business office and meeting places copiesof the attached notice marked "Appendix." s Copies ofsaid notice, on forms provided by the Regional Directorfor Region 16, after being duly signed by its authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof. and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by it to insure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 16 in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply hereiwth.Il tile eent nio exceptlion are filed as provided bh% Sec 10246 of theRule, anid Regulatins of the Nallonal Labor Relations Board. the findings.conllu,,lio,,. and recommended Order herein shall. as pro,ided n Sec102 48X f the Rules and Regulations. be adopted b (ihe Board and becomeil' findins. conclusions. and Order. and all objeclions Iherelo hall hedeemed u.aied for all purposes.,"1 he eenl Ihal his Order is enforced a Judgment of a L nited State,Court of Appeals. he AIords in the noiice reading "Posted b Order of IheNailoal l.bhor Relations Board" shall read "Posted Pursuant to a Judg-IIneInt of he I nited States (Court of Appeals Enflorcing an Order of heN.aiilII.rl abor Relations Board "APPENDIXNotr(ie To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the National Labor RelationsAct, we hereby notify you that:WE WILL NOT threaten employees with physical harmunless they cease engaging in dissident union activi-ties.WE Wn.L NOT in any like or related manner restrainor coerce employees in the exercise of their rights un-der the National Labor Relations Act.INTERNATIONAL BROTHERHOOD OF TEAMSTERS.DAILAS GENERAI DRIVERs. WAREHOUSEMEN ANDHEL PERS LOCAL 745TEAMSTERS' LOCAL 745 541